Putnam Investments One Post Office Square Boston, MA 02109 September 1, 2017 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Investment Funds (Securities Act Reg. No. 33-56339 and Investment Company Act File No. 811- 07237) (the “Trust”), on behalf of Putnam Capital Opportunities Fund and Putnam Multi-Cap Value Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectuses and Statements of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 185 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on August 28, 2017. Comments or questions concerning this certificate may be directed to Peter Fariel at 1-800-225-2465, ext. Very truly yours, Putnam Investment Funds By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc: James E. Thomas, Esq. Ropes & Gray LLP
